Supreme Court, Bronx County (Michael R. Sonberg, J.), rendered October 30, 2003, convicting defendant, after a jury trial, of two counts of assault in the first degree and two counts of attempted robbery in the first degree, and sentencing him to concurrent terms of 12 years, unanimously affirmed.
Defendant’s arguments regarding the sufficiency of the evidence (see People v Gray, 86 NY2d 10 [1995]) are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the verdict was based on legally sufficient evidence. We also conclude that it was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of any inconsistencies in the victim’s testimony (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established the requisite elements of each of the crimes of which defendant was convicted. Concur—Tom, J.P., Friedman, Nardelli, Sweeny and Malone, JJ.